Citation Nr: 0106366	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  98-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for skin disorder 
claimed as skin rash of the right arm and eczema.

2.  Entitlement to a compensable rating for a gynecological 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 to August 
1986.

The veteran filed a claim in December 1996 for service 
connection for disabilities to include depression, 
hemorrhoids, female problems, and a skin disorder.  This 
appeal arises from the March 1997 rating decision from the 
Roanoke, Virginia Regional Office (RO) that denied the 
veteran's claim for service connection for depression, 
eczema, rash of the right arm, and hemorrhoids, and granted 
service connection for disabilities to include a left ovarian 
follicular cyst with history of pelvic inflammatory disease.  
A Notice of Disagreement was filed in November 1997 and a 
Statement of the Case was issued in November 1997.  A 
substantive appeal was filed in February 1998 with a request 
for a hearing before a Member of the Board in Washington, DC.

On October 28, 1998, a hearing was held in Washington, D.C. 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2000).  
At the hearing, the veteran requested that the issue of 
service connection for a rash on the right arm be made part 
of the issue of service connection for eczema.  Accordingly, 
these issues will be consolidated.

By decision of the Board on July 8, 1999, entitlement to 
service connection for depression was denied.  Therefore, 
that issue is no longer before the Board.  The issues of 
entitlement to service connection for eczema and hemorrhoids 
and entitlement to a compensable rating for left ovarian 
follicular cyst with history of chronic pelvic inflammatory 
disease were remanded for further development.  By rating 
action of August 1999, service connection for hemorrhoids was 
granted, and this issue is no longer before the Board.  The 
case was thereafter returned to the Board.


REMAND

Initially, it is noted that as to the issue of entitlement to 
a compensable rating for a gynecological disability, the VA 
examination from October 1999 performed by a registered nurse 
is inadequate for rating purposes.  In this regard, it is 
noted that subsequent to the examination, the veteran had 
gynecological surgery.  The examiner in October 1999 did not 
have the benefit of the report of surgery when rendering the 
medical opinion.  In addition, it is noted that this case 
involves complex gynecological matters, and an opinion by a 
physician would be preferable to an opinion by a registered 
nurse.  

In support of her claim for an increased rating for service 
connected gynecological disability, the veteran requested 
that reports of her recent gynecological surgery be obtained 
which was accomplished.  It appears to the undersigned that 
the veteran is contending that the condition requiring such 
surgery is part and parcel of the service connected 
disability.  This matter should be addressed as inextricably 
intertwined with the pending gynecological issue. 

The veteran indicated at the October 1998 Board hearing that 
she has had treatment at the Richmond, Virginia VA Medical 
Center.  Additionally, she alleges treatment by Leo J. Dunn, 
M.D.  These records and any other treatment records described 
by the veteran should be obtained.

Finally, as to the veteran's claim for entitlement to service 
connection for skin disorder claimed as skin rash of the 
right arm and eczema, an examination should be provided, 
subsequent to appropriate development, to ascertain the 
relationship between any current skin disorder and the 
veteran's service. 

In this regard, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475,114 Stat. 2096, (the Act) made several 
changes to chapter 51 of title 38, United States Code.  In 
particular, it revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a), at 2096-97.  
Perhaps most significantly, it added a new section 5103A, 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where, as in this case, 
such examinations may substantiate entitlement to the benefit 
sought. 

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The veteran and her representative 
should be informed that the VA will 
consider the issue of service connection 
for submucous fibroid and multiple 
endometrial polyps on a direct and 
secondary basis.  In connection 
therewith, the duty to assist as provided 
for in the Veterans Claims Assistance Act 
of 2000 should be complied with.

3.  The service department should be 
contacted in order to attempt to obtain 
medical records pertaining to the 
veteran's period of hospitalization in 
Seoul, Korea in 1981 for a gynecological 
condition.  In connection therewith, the 
veteran should be asked to provide 
information as to the name of the 
facility where she was treated, the exact 
date of hospitalization and the unit to 
which she was assigned at the time.

4.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a skin 
disorder claimed as rash of the right arm 
and eczema and a gynecological disability 
since service.  After securing the 
necessary release(s), the RO should 
request the records that are not already 
contained in the claims folder.  This 
should include records from Leo J. Dunn, 
M.D., and the Richmond, Virginia VA 
Medical Center.

5.  The RO should schedule the veteran 
for VA dermatological examination 
regarding the claim for service 
connection for a skin disorder and for a 
VA gynecological examination by a 
physician to determine the severity of 
her service connected gynecological 
disability and the relationship between 
the recently diagnosed uterine submucous 
fibroids and multiple endometrial polyps 
and military service or the service 
connected gynecological disorder.  The 
examiners must be provided the claims 
folder for review prior to the 
examinations.  All indicated tests and 
studies should be accomplished.  The 
examiner should respond to the questions 
posed using any italicized standard of 
proof.

The dermatological examiner should 
determine the correct diagnosis(es) of 
all existing skin disorders and opine 
whether it is at least as likely as not 
that any skin disorder had its onset in 
service or is otherwise related to 
service.  Note:  The service medical 
records make reference to a skin 
complaint.  The underlined standard of 
proof should be utilized in formulating a 
response.  The reasons and bases for any 
conclusion reached should be discussed.  
The examiner should review the record and 
note whether he or she agrees or 
disagrees with any opinion of record and 
the reasons therefore.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

The examination must encompass a detailed 
review of the veteran's relevant history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary by 
the examiner to determine the correct 
diagnosis(es) of any skin disability, the 
date of onset and the relationship of the 
disability to service.  

The physician who conducts the gynecology 
examination should take a medical history 
from the veteran in addition to a 
complete review of the claims folder.  
The examiner should determine whether it 
is at least as likely as not that 
residuals of posterior uterine submucous 
fibroid and multiple endometrial polyps 
for which surgery was accomplished in 
2000 had its onset in service or is 
otherwise related to service.  The 
examiner should also determine whether it 
is at least as likely as not that such 
conditions were proximately due to or the 
result of or are being aggravated by the 
service connected gynecological 
disability.  If aggravated, the degree of 
aggravation should be quantified to the 
extent feasible.  

Thereafter, the examiner should determine 
the severity of the service connected 
gynecological disability and any other 
gynecological disability which he/she 
finds to be related to service or the 
service connected disability as discussed 
in the paragraph above.  In connection 
therewith, all complaints and objective 
findings should be noted, to include 
whether the veteran has bladder or bowel 
pain, pelvic pain or heavy or irregular 
bleeding and whether these symptoms are 
controlled by treatment.  It should be 
indicated whether the veteran's 
complaints of menstrual pain on the first 
day of her menses and her complaints of 
irregular menses are attributable to a 
disability of service origin or a 
disability proximately due to or the 
result of a service connected disability.  
It would be helpful if the examiner 
discuss the severity of the disability 
since December 1996 as different ratings 
may be assigned since then as this case 
involves the assignment of a rating based 
on an original claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Any 
diagnostic testing deemed necessary by 
the examiner to ascertain the above 
should be accomplished.

6.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  This should include 
consideration of the issue of service 
connection for uterine submucous fibroid 
and multiple endometrial polyps as having 
been incurred in or aggravated by 
service.  Consideration of secondary 
service connection should include the 
holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought 
remain denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case.  This should include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for the 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  As to the issue of entitlement to 
a compensable rating for a gynecological 
disability, consideration should also be 
given to the case of Fenderson v. West, 
12 Vet. App. 119 (1999).  Therein, the 
United States Court of Appeals for 
Veterans Claims held that, with regard to 
initial ratings following the grant of 
service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The veteran 
and her representative should then be 
afforded an opportunity to respond.  With 
regard to the issue of direct and 
secondary service connection for uterine 
submucous fibroid and multiple 
endometrial polyps, the veteran is 
advised that in the event the decisions 
as to these disabilities are unfavorable 
to her, she must file a timely 
substantive appeal if the Board is to 
consider this issue.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



